UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6508


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

COLLINS KUSI SAKYI,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00181-WCS-2)


Submitted:    May 21, 2009                    Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Collins Kusi Sakyi, Appellant Pro Se. Dana James Boente, Acting
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Collins Kusi Sakyi appeals the district court’s order

denying      his   motion    to   file   a       late     28    U.S.C.      § 2255   (2006)

motion, his petition for writ of error corum nobis, and his

request for appointment of counsel.                  We have reviewed the record

and   find    no     reversible   error.          Accordingly,         we    deny    Sakyi’s

request      for   court    appointed    counsel          and    affirm      the    district

court’s      order    for   the   reasons        stated    by    the   district       court.

United States v. Sakyi, No. 1:97-cr-00181-WCS-2 (E.D. Va. filed

Jan. 13, 2009; entered Jan. 14, 2009).                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    AFFIRMED




                                             2